          Case 1:20-cv-01395-RC Document 16 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


HON. KEVIN OWEN MCCARTHY, et al.,

                              Plaintiffs,

                       v.                                  Case No. 1:20-cv-01395-RC

HON. NANCY PELOSI, et al.,

                              Defendants.


                        DEFENDANTS’ MOTION TO DISMISS
                 OR, IN THE ALTERNATIVE, FOR FINAL JUDGMENT

       Defendants Speaker of the U.S. House of Representatives Nancy Pelosi, Clerk of the U.S.

House of Representatives Cheryl L. Johnson, and Sergeant-at-Arms of the U.S. House of

Representatives Paul D. Irving hereby respectfully move to dismiss, see Fed. R. Civ. P. 12(b), or,

in the alternative, for final judgment, see Fed. R. Civ. P. 65(a)(2). This motion is supported by

the attached memorandum of law, filed contemporaneously herewith.

                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              Douglas N. Letter (DC Bar No. 253492)
                                                  General Counsel
                                              Todd B. Tatelman (VA Bar No. 66008)
                                                  Principal Deputy General Counsel
                                              Megan Barbero (MA Bar No. 668854)
                                              Josephine Morse (DC Bar No. 1531317)
                                              Adam A. Grogg (DC Bar No. 1552438)
                                              William E. Havemann (VA Bar No. 86961)
                                              Jonathan B. Schwartz (DC Bar No. 342758)
         Case 1:20-cv-01395-RC Document 16 Filed 06/19/20 Page 2 of 2




                                    Office of General Counsel
                                    U.S. House of Representatives
                                    219 Cannon House Office Building
                                    Washington, D.C. 20515
                                    (202) 225-9700
                                    douglas.letter@mail.house.gov

                                    Michael R. Dreeben (DC Bar No. 370586)
                                    Samantha M. Goldstein (DC Bar No. 1033552)
                                    Kendall Turner (DC Bar No. 144701)
                                    Ephraim A. McDowell (DC Bar No. 1631429)
                                    Anna O. Mohan† (VA Bar No. 92412)
                                    O’Melveny & Myers LLP
                                    1625 Eye Street, N.W.
                                    Washington, D.C. 20006
                                    (202) 383-5300
                                    mdreeben@omm.com

                                    Alec Schierenbeck (NY Bar No. 5391008)
                                    O’Melveny & Myers LLP
                                    Times Square Tower
                                    7 Times Square
                                    New York, NY 10036
                                    (212) 326-2000
                                    †
                                     Admitted only in Virginia; supervised by
                                    principals of the firm.

                                    Counsel for Defendants

June 19, 2020
